Campbell, J.,
(dissenting). Respondent was convicted and sentenced for holding himself out as a medical practitioner, not coming within the terms of the act of 1883, entitled “ An act to promote public health. ” Raws of 1883, p. 178. The sworn certificate, filed by liim with the clerk of Kent county, shows that he has been a regular practitioner, continuously, for ten years, nine years in Canada and one year in Michigan.
Various errors are assigned on the record, but the only points which I am disposed to notice are those relating to the validity of the statute. This is claimed to be invalid as not conforming to its title, and as depriving persons of their legal privileges.
The title, as before mentioned, is “An act to promote public health.” The only contents of the statute relate to the conditions on which persons may practice medicine.
Those conditions are that no one can practice any branch of medicine or surgery but dentistry except on these qualifications :
*271. He must register in the county clerk’s office within three months after the law took effect. There is no provision for any registry at any time thereafter, either in the original act or in its amendment in 1887. Laws of 1887, p. 359. And there is no saving clause for sickness, absence, or any other excuse leaving it possible or impossible.
2. No one who is not a graduate of a medical college can-practice unless he had practiced continuously in Michigan for at least five years at the time the law took effect, and was then practicing.
3. Any graduate of any medical college in or out of the United States may practice on registry.
4. Any student under the instruction of a person entitled to practice as the law stood till 1887, and any student under the immediate supervision of such person under the law of. 1887, 'may practice without reference to the length of his. studentship.
5. There is no restriction of age in practitioners or students.
6. Practitioners not authorized by the statute are punishable criminally.
In my opinion, the statute is bad for want of a proper title, and is invalid for other reasons. The language of the Constitution, frequently quoted, is.
“ No law shall embrace more than one object, which shall, be expressed in its title.”
This means, as has been uniformly held, that the subject-matter of the statute must be such as would be fairly suggested by the title. There may be many details and collateral provisions all depending on and flowing from the principal purpose, but, unless the title distinctly suggests the purpose, it is deceptive and illegal.
It may be true that, in a very' broad view of the power of the State to look after the health of its citizens, one of the considerations may bear on the practice of medicine. But this does not lead to the conclusion that a mention of health in the title expresses the purpose of all legislation that may have a bearing on the public health, direct or remote. If this were so, it would be sufficient to entitle an act as one to-*28provide for the public welfare or the public prosperity, in order to legislate on almost any subject. The regulation of mills and mill-dams, the inspection of salt or of provisions, the draining of marshes, the adulteration of liquors or medicines, the regulation of labor hours, the removal of nuisances, the supply of water, and a multitude of other things, are ■seldom touched by legislation except on the ground of guarding the public health; but no court with any regard for common sense could allow such a title as that given to the present act to cover one of those subjects. And if it could cover one, it could cover all at once, for the subject of medical practice is no more germane to public health than any of the other subjects. If this title covers that, it is impossible to say what it does not cover. It would be easy, and if this practice is permissible it might save considerable trouble, to include within it every one of the multitude of civil and criminal provisions which now have recognition, or may hereafter be recognized by legislators, as having a bearing on public health. The only purpose clearly defined is that of giving medical colleges, as well foreign as domestic, and beyond as well as within our jurisdiction, a monopoly of furnishing medical practitioners, and shutting out all others; and no such purpose appears in the title, which has no reference to practitioners at all.
Under our old Constitution it was possible and not uncommon to include within a title, whether clear or vague, matters in no way pointed out by it, and yet even under that no such thing was ever done in regard to health legislation as has been attempted here. There is no doubt that under the ■old system members of the Legislature were often deceived into waiving an examination into the details of an act which they supposed from the title related to something which they took no great interest in. But there is similar danger in regard to the- members of the community generally, who may emit to act in matters closely concerning them from igno*29ranee of legal provisions which the title does not suggest. Few men, whether laymen or lawyers, in running over the contents of a new volume of Session Laws, would think of searching in a statute apparently not of personal importance to them for provisions of vital importance. And in the present case, even the maker of the index to the Session Laws of 188B omitted, under the head of “ Physicians,” to make any reference to. the qualifications required by this act. There is nothing in the index to the journals of either House or Senate to indicate that any law regulating medical practice was ever passed. The indexes only show that a law with a proper title was introduced and did not pass. But the journals may be searched from .beginning to end without any indication that medical practice was regulated at all. If such legislation can be had without more light given to the public than this title gives, the constitutional prohibition is of no use.
We had during the territorial days, as well as under the former Constitution, several laws concerning the practice of medicine, but we had none which did not treat of it as a separate subject. Our so-called “health legislation” has seldom gone under any such appellation beyond fixing the powers and duties of health boards in looking after sanitation, and providing for safeguards against contagious or epidemic diseases. I have discovered nothing even in this direction without a title which gave some information concerning the purpose of the law, beyond its reference to public health. Nothing but a lively imagination would assume that an act to promote public health could be confined to, or even cover the regulation of, medical practice, or that any such object could be regarded as “ expressed” by it.
This would, in my judgment, be enough to destroy the validity of the statute, and I do not regard the objection as a formal one. It is perfectly well known that the registration required by the law was largely neglected by those who *30had rights to registry, and that a knowledge of its terms was ■anything but general in the community.
But I think the objections to the character of the law itself are quite as plain, and in principle much more serious. This is the first instance in our State history wherein the citizens of the State have been prevented from employing such medical aids and advisers as they have seen fit. We had, in 1838 and subsequently, laws which created medical societies, and gave to the physicians examined and licensed by them privileges beyond others, but the only disability imposed on others was that of suing for their fees, a disability which in England applied to the higher and not to the lower ranks of both legal and medical practitioners, and was never regarded as a very serious drawback. And the Revised Statutes of 1838, p. 174, § 8, furnish a striking commentary on the danger of absolute exclusiveness, by recognizing that in three of the oldest places in the State, Mackinaw, Sault Ste. Marie, and Fort Gratiot, there might be no physicians licensed by the medical societies, and allowing the military surgeons there to collect their fees without license only in case of the absence of persons licensed. While the two former places have been proverbially healthy, it is not likely that ■ an experience of three-quarters of a century or thereabouts had left the people without physicians and surgeons of some kind, regular or irregular. In March, 1843, this disability was removed, leaving unlicensed practitioners to stand on the same footing with regulars as to malpractice. Laws of 1843, pp. 41, 42. In March, 1844, the medical societies were deprived of all authority, and put on the footing of purely voluntary associations. Laws of 1844, p. 73. The Revision of 1846 re-enacted a considerable portion of the old medical society law, but did not put persons not licensed by them under any disabilities beyond punishing them for falsely pretending to be licensed. They were, as before, put on the same footing as ±o malpractice. Rev. Stat. chap. 36. Certain exclusive privi*31leges of the State medical society, for purposes of dissection, were by section 33 to end when the medical department of the University should be organized, which was done in 1849. At the first session of the Legislature, in 1851, under the new ■Constitution, chapter 36 of the Revised Statutes of 1846 was repealed, and from that time on medical practice has been left without restraint.
There was nothing in any of the statutes which necessarily •confined the medical societies to any one system of medicine, but in fact, as matter of public history, they were exclusive; .and by the power of refusing licenses, and of removal of members, they shut out all who had new or peculiar views. This is known to be the reason of the various legal changes removing by degrees the old exclusive privileges; and the final legislation of 1851 was beyond question based on the recognition that it was the only way to secure equal rights. A subsequent series of statutes, intended to compel recognition in the University of the claims of the homeopathic •school, was resisted and renewed until the opposition was broken down. For about half a century there has been no •time when any person could not choose his physician from any class which he might prefer, and the right to practice has been a3 well recognized as the right to carry on any other .pursuit. And there never was a time in State or Territory when any 'person of lawful age could not insist on an examination for a license, or when the exclusion of persons, otherwise competent, for any peculiar opinions upon medical topics would not have been an abuse of power. It is equally matter •of universal knowledge that no intelligent physician now would follow implicitly the practice of 50 years ago, and that the changes in the practice of all schools are largely, if not -chiefly, due to ideas which were deemed heretical, and kept •down just as long as it was possible to suppress them.
If it were competent, as I do not believe it is competent, :for a Michigan Legislature to adopt a medical theory, and *32force it on all its citizens, and adopt efficient means to choke-down all others, this law has done no such thing. Neither does it enable the citizens of the State, or any others, to-obtain the means of preparation for practice. But, aside from its defects in this particular, it is in the outset still more vicious in depriving citizens of existing rights in gaining their livelihood, as well as in getting medical help which they are willing to rely on. Our laws have always allowed practitioners to follow their own systems, and where they have given preferences it has been in such a way that all persons could obtain the same rights upon an examination before-similar bodies, without distinction of previous education in or out of colleges of medicine. If the skill and knowledge existed it was not material where they came from, and experience in a medical college only counted as so much time in. apprenticeship. Had such an examination been made indispensable, which it was not, it would have been free entirely from legal inequalities, and open to all alike. The medical society system was less open to fault for denying persons equal rights before the law than any other. The faults which led to its abolition were its practical preferences, and not the legal necessity for making them.
It would be difficult to devise a plan more open to the-fault of legal inequality than the present one, which, while it imposes rigid terms, furnishes no means of satisfying them..
The arbitrary rule that a non-graduate practitioner must have practiced in this State five years previous to 1883, while-it makes no allowances for practice elsewhere, and none for future practice here, lays down no rule of fitness at all, and no rule to which any one can conform. One day’s difference-in the arrival of two physicians in the State makes a fatal difference in their civil capacity, and in the case of the last arrival makes him forfeit, by an ex post facto law, all the rights he owned and exercised for 4 years and 364 days,, although he may be a man of long experience and established. *33reputation. His only chance to live in this State is to begin life over again as a student of some one who has been here a day longer, or of a graduate who may never have had a patient, and practice under the supervision of such a master, or enter some college and pursue studies where he may be competent to teach his teachers. And in the mean time his practice is destroyed, and himself and his family deprived of all professional means of livelihood. No power to work such ruin can exist in a legislature by any implication. It is not the exercise of legislative power in any proper sense of the term, but plain and arbitrary tyranny.
The ease is no better for the future. There is just as little equality before the law. If the State had established medical colleges, all working on equal terms, and under the same conditions, and required all parsons to be licensed by one of them, there would be something like equality as far as they go. But this law does not so provide. We have in Michigan only one medical college known as such to the Legislature. That is the Michigan University, which has one department, or school of a department, not required by law to follow any particular system, and another school teaching the homeopathic system. Practically all are shut out who do not accept one of the two systems actually in vogue there, or such modifications as they may hereafter see fit to adopt. These two schools are under public management by State officers. . The only other medical schools now or hereafter possible must organize under laws which impose no conditions as to the kind or quality of teaching or the tests of scholarship. The laws give no assurance that they will have competent teachers or competent graduates. But their graduates have in law an absolute right to practice and to take green students and set them at practice as soon as they receive their diplomas-The law requires no knowledge of anatomy, no clinical experience, and no amount of any kind of knowledge, and no uniform examination, or examination at all.
*34In regard to physicians not educated in this State, it requires actual graduation from a medical college, which may be in any region of the world, and may be corporate or otherwise, if only legally established. Here again is an inequality in the rights of citizens of other states as well as of other people of our own State or elsewhere. No provision is made for those persons who have been passed on examination by the only tribunals provided for by the laws of most states and countries. The medical colleges of the United States are confined to a few states, and in some states are confined to particular schools of medicine. Some cannot give their graduates power to practice even at home, until they have been examined by the public censors. Some are notoriously imperfect, and some are fraudulent. There can be no possible equality under such a system. But it is perhaps for the present purpose more important to know who are excluded.
All are excluded, however competent, who have not graduated from a medical college. It is safe to say that this would exclude a large share of the best-educated and eminent medical men of foreign countries. The college of physicians which from the time of Henry VIII. had the exclusive power to examine and license practitioners in and within seven miles of London, and which had similar power elsewhere in England, except over graduates of Oxford and Cambridge, was not a college in the sense used by our statute, teaching and graduating students in medicine, but simply a corporation of learned physicians, who had an examining board of censors, and who were bound to examine every one who presented himself. Some controversies have arisen concerning the extent of their discretion as well as their jurisdiction, Bonham’s Oase, 8 Coke, 365, being one somewhat noted. In Lord Mansfield’s time this college assumed to have an amount of discretion which, he plainly intimated, was usurped, and in deference to some strong suggestions their obnoxious by-laws were amended. But it appears from some reported cases that *35their functions were very different from those of ordinary schools of medicine. See Rex v. Askew, Í Burrows, 2186, 2203; also Rex v. College, 5 Id. 2710, which contains a full account of the controversy between the college and its licentiates as to their mutual rights. It is questionable whether the systems of medical education in Europe generally bear any very close resemblance to our American system, which graduates physicians from the schools directly. And it is very certain that some schools, which may have good qualities as far as they go, do not graduate physicians at all competent to practice without further training.
This statute puts all these places, without reference to character or merits, on the same level. They owe no allegiance to Michigan, and are in no relations with it, and yet this law gives them a very powerful control over our citizens. At the same time it prevents people who live here, and know nothing of our ways and language, from being ministered to in their necessity by their own countrymen, however capable and skilled, who do not happen to be graduates of medical colleges.
In my judgment this law is one of the worst violations of constitutional freedom and private security that has ever been obtained from careless legislation. It contains no safeguards or assurances of competency, and establishes no uniform rules, and no rules at all, for the examination within the State, and by State authority, of those who can get a diploma anywhere; and it at the same time cuts off all those persons who may have passed thorough examinations before legal boards, and have pi\ ’ed their competency in every way except by living here the precise period of five years before 1883. It makes illegal and punishable by ex post facto legislation what was before legal, and is now legal except for the cause of residence, and does not allow past and future residence even to be effectual. And it deprives citizens and *36families of medical aid except on terms not regulated by our own laws, but by foreign laws or usages.
The law is also defective in providing for no future registration. But while that defect is obvious it is less important in principle than the rest. The registration seems to have been devised chiefly for statistical purposes, which have no particular tendency to promote the .public health.
I think the conviction should be reversed, and the prisoner discharged.